MEMORANDUM**
Aurelio Rosario Delgado, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals affirming an immigration judge’s removal order and denial of his application for cancellation of removal.
Delgado contends that in finding that he failed to establish the requisite ten years of continuous physical presence in the United States, the immigration judge abused its discretion and violated Delgado’s due process rights. We need not reach this contention because even if Delgado had satisfied the physical presence requirement, he is not entitled to relief given the Board’s unreviewable and unchallenged discretionary determination that Delgado failed to demonstrate that his three United States citizen children will suffer exceptional and extremely unusual hardship. Section 242(a)(2)(B)© of the Immigration and Nationality Act, 8 U.S.C. § 1252(a)(2)(B)©; Romero-Torres v. Ashcroft, 327 F.3d 887, 891 (9th Cir.2003) (“We lack jurisdiction to review the BIA’s discretionary determination that an alien failed to satisfy the ‘exceptional and extremely unusual hardship’ requirement for cancellation of removal”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.